i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00581-CV

                                          Jerry WANZER,
                                              Appellant

                                                  v.

                                        Jose GARCIA, et al.,
                                              Appellee

                     From the 81st Judicial District Court, Karnes County, Texas
                                Trial Court No. 06-11-00140-CVK
                               Honorable Ron Carr, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 10, 2008

DISMISSED FOR LACK OF JURISDICTION

           From our preliminary review of the record it appeared the order sought to be appealed is

interlocutory because it does not dispose of all claims and all parties. Thus, we ordered appellant to

show cause in writing no later than November 24, 2008, why this appeal should not be dismissed

for lack of jurisdiction. No response was filed. Based on the record before us, we conclude the order

signed on January 10, 2008, is not a final and appealable order, and we do not have jurisdiction over
                                                                                          04-08-00581-CV



this appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205-06 (Tex. 2001); Wanzer v.

Mendoza, No. 04-05-00505-CV, 2005 WL 2368007, at *1 (Tex. App.—San Antonio Sept. 28, 2005,

no pet.). This appeal is dismissed for lack of jurisdiction. TEX . R. APP . P. 42.3(a).

                                                                PER CURIAM




                                                   -2-